Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 03/23/22.
Claims 1,3-8 and 11 remain pending in the application. 
• Claims 1, 8 and 11are currently amended. 
• Claims 2 and 9-10 are canceled. 
• No claims are new.
• Claims objected to are withdrawn because of amendments. 

Response to Arguments
3.	Applicant's arguments filed 03/23/22 with respect to the rejection(s) of Claims 1, 2,3,7 and 11 under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345) (see IDS) in view of Song et al (US 20190229791) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Jing Meifang et al (WO2014032566).
 Applicant's arguments: However, Kakishima does not disclose that the codebook management unit identifies the horizontal codebook from a precoder matrix indicators (PMI fed back from the user equipment or the channel state information fed back from a user equipotent comprise the precoder matrix indicators (PMI).

Accordingly, Applicant submits that the Kakishima does not disclose, teach or suggest at least, for example, the features of “wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device,” as recited in amended independent Claim 1.
Further, Song does not remedy the above noted deficiencies of Kakishima. Therefore, amended independent Claim 1 is patentable over Kakishima and/or Song for at least these reasons, the allowance of which is respectfully requested.
Further, Applicant submits that that independent Claim 11 recites, inter alia, features similar to those recited above in amended independent Claim 1. Accordingly, amended independent Claim 11 is also not disclosed or suggested by the Kakishima and/or Song at least for the reasons stated above with regards to amended independent Claim 1.
Examiner's response: 
Examiner respectfully point to applicant that Claims 1 and 11 have been amended by incorporating limitations from claim 2 (now cancelled) and additional limitations. The amendment has changed the scope of the claims. Kakishima et al and Song et al are properly maintained and a new reference Jing Meifang et al (WO2014032566) teaches the amended limitations.  See new rejections because of amendments below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3,7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345)(see IDS) in view of Song et al (US 20190229791) and further in view of Jing Meifang et al (WO2014032566)
With regards to claim 1,  Kakishima et al discloses a method performed by a network node to realize full dimension multiple input multiple output (FD-MINO) in codebook-based transmissions ( see fig. 1, Elevation beam forming(left), Full dimension-MIMO(right), [0012], a base station for implementing 3D MIMO communication, comprising: a transmission and reception unit configured to transmit and receive radio signals to/from user equipment in 3D MIMO communication; and a codebook management unit configured to have a first codebook and a second codebook, wherein the codebook management unit determines a 3D codebook for the 3D MIMO communication by combining the first codebook with the second codebook based on feedback information received from the user equipment). the method comprising the steps of:
 combing one or more horizontal codebooks and one or more vertical codebooks ([0028], 3D codebooks for the 3D MIMO communication are generated from two types of codebooks, that is, vertical codebooks for vertical precoding and horizontal codebooks for horizontal precoding); and
 generating a  beamformer for downlink transmissions based on the combination of the one or more horizontal codebooks and one or more vertical codebooks ([ 0028], the base station also generates the selected 3D codebook based on feedback information regarding generation of the selected 3D codebook and uses the selected 3D codebook to perform 3D MIMO communication with the user equipment., [0033] the base station 200 transmits downlink (DL) packets received from a network device such as an upper station and a server communicatively connected to a core network (not shown) to the user equipment 100 via multiple antenna ports and transmits uplink (UL) packets received from the user equipment 100 via the multiple antenna ports to the network device
 Kakishima et al discloses all of the subject matter discussed above, but does not mention 
(a) 2D beamformer 
(b) wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device 
(i) with regards to item (a) above;
However, Song et al teaches in [0080], 2L-dimensional beamformers are quantized based on the SB beamspace matrix. Note that the 2L-dimensional beamformer is quantized for each transmission layer and each SB. Therefore, the total feedback overhead for SB CSI increases proportionally to the number of total SBs and the number of maximum transmission layers.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakishima et al as taught by Song et al and include 2D beamformer 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kakishima et al as taught by Song et al and include 2D beamformer with a reasonable expectation of success, thus to support higher rank MU transmission to benefit from multiplexing gain and multiuser diversity gain (see Song et al [0055]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
(ii) With regards to item (b) above;
However, Jing Meifang et al discloses as shown in FIG. 6, the sending device in the system for feeding back the PMI in the embodiment of the present invention includes: a first determining module 600 and a sending module 610. A first determining module 600, configured to determine a PMI that needs feedback, where the PMI includes a horizontal dimension PMI and a vertical dimension PMI, or a horizontal dimension and a vertical dimension combined PMI; The sending module 610 is configured to determine the PMI by using an aperiodic CSI feedback mode or a periodic CSI feedback mode feedback. Preferably, the first determining module 600 selects at least one horizontal dimension PMI and at least one vertical dimension PMI from different codebook sets or the same codebook set; or select at least one joint for the horizontal dimension and the vertical dimension from the combined codebook set. PML Preferably, the PMI comprises a horizontal dimension PMI and a vertical dimension PMI; Periodic CSI feedback modes include: The horizontal dimension PMI and the vertical dimension PMI are only fed back in the same subframe; or The horizontal dimension PMI and the vertical dimension PMI are fed back in the same subframe or different subframes; or Horizontal Dimensions PMI and Vertical Dimensions PMI is only fed back in different sub-frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakishima et al as taught by Song et al and include wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kakishima et al and Song et al as taught by Jing Meifang et al and include wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device with a reasonable expectation of success, thus Improved PMI feedback methods and improved  SNR (see Jing Meifang et al , page 2, last paragraph). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 11, the combination of Kakishima et al, Song et al and Jing Meifang et al discloses a  network node ( see fig. 1 and also  [0033], The base station 200 implements 3D MIMO communication with the user equipment 100 and wirelessly connects for the user equipment 100 via multiple antenna ports in incorporated multi-dimensional antennas such as two-dimensional planar antennas and three-dimensional antennas. Specifically, the base station 200 transmits downlink (DL) packets received from a network device such as an upper station and a server communicatively connected to a core network (not shown) to the user equipment 100 via multiple antenna ports and transmits uplink (UL) packets received from the user equipment 100 via the multiple antenna ports to the network device) comprising: processing circuitry ([0034], a processor or circuit for processing transmission and reception signals with the user equipment 100. Functions and operations of the base station 200 as stated below may be implemented by the processor processing or running data and/or programs stored in a memory device) configured to: combine one or more horizontal codebooks and one or more vertical codebooks; wherein the one or more horizontal codebooks is based on a precoder matrix indicators (PMI) reported from a wireless device; and generate a 2D beamformer for downlink transmissions based on the combination of the one or more horizontal codebooks and one or more vertical codebooks ( claim 11 recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).

With regards to claim 3, the combination of Kakishima et al, Song et al and Jing Meifang et al discloses the method of claim 1, wherein the one or more vertical codebooks is based on elevation beamforming at a base station side (see fig. 1, left side, elevation beam forming). 
With regards to claim 7 the combination of Kakishima et al, Song et al and  Jing Meifang et al discloses the method of claim 1, wherein the wireless device reported codebook includes at least one of a signal to interference and noise ratio (SINR) estimate and a rank estimate ([0038], The transmission and reception unit 110 determines a precoding matrix indicator (PMI), a rank indicator (RI) and a channel quality indicator (CQI) based on the estimated channel states and feeds them as channel state information (CSI) back to the base station 200 . Also shown in fig. 5 and 13, a radio communication system).

5. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345)(see IDS) and Song et al (US 20190229791)  in view of Jing Meifang et al (WO2014032566) as applied in claim 1 above, and further in view of Chen et al (US 20180167124)(see IDS).
With regards to claim 4, the combination of Kakishima et al, Song et al and Jing Meifang et al discloses all of the subject matter discussed above, but are not explicit about the method of claim 3, wherein the elevation beamforming is based on an 1D grid of beams (GoB) algorithm. 
However, Chen et al discloses in [0074], when the array of antennas includes Nt1 antennas in the vertical dimension and Nt2 antennas in the horizontal dimension.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakishima et al ,Song et al  and Jing Meifang et al as taught by Chen et al  and include wherein the elevation beamforming is based on an 1D grid of beams (GoB) algorithm. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kakishima et al ,Song et al  and Jing Meifang et al as taught by Chen et al  and include wherein the elevation beamforming is based on an 1D grid of beams (GoB) algorithm with a reasonable expectation of success, thus improving flexibility at the network side in controlling the UE to feed back the CSI (see Chen et al [0007]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
6. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345)(see IDS) and Song et al (US 20190229791) in view of Jing Meifang et al (WO2014032566) as applied in claim 1 above and further in view of Fujitsu (EP2413528)(see IDS)
With regards to claim 5, the combination of Kakishima et al, Song et al and Jing Meifang et al discloses all of the subject matter discussed above, but for explicitly teaching the method of claim 1, further comprising performing a column swap of the precoder matrix indicators (PMI) every other sub-band to adjust a throughput between two layers in rank-2 transmissions. 
However, Fujitsu discloses in [0065]-[0066], In order to improve the throughput characteristics according to the propagation environment between the base
station 10 and the terminal 20, a technique called "rank adaptation" which changes the number of streams adaptively, is available. In[0066],  In the case of two streams, an optimum pre-coding matrix is, for example, a matrix of which column vector is a singular vector obtained by singular value decomposition of the channel matrix. In other words, the optimum pre-coding matrix is a pre-coding matrix in which a singular vector having the greatest singular value on the left column. By using a pre-coding matrix in which 6 and « are adjusted so that a column vector having a larger singular value is sequentially disposed from the left column, the base station 10 and the terminal 20 can transmit/receive data with good throughput characteristics even if two streams are changed to one stream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakishima et al, Song et al  and Jing Meifang et al as taught by Fujitsu and include the method of claim 1, further comprising performing a column swap of the precoder matrix indicators (PMI) every other sub-band to adjust a throughput between two layers in rank-2 transmissions.
 Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kakishima et al, Song et al  and Jing Meifang et al as taught by Fujitsu and include the method of claim 1, further comprising performing a column swap of the precoder matrix indicators (PMI) every other sub-band to adjust a throughput between two layers in rank-2 transmissions with a reasonable expectation of success, thus highly accurate pre-coding matrix (see Fujitsu, [[0009]).
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 6, the combination of Kakishima et al ,Song et al  and Jing Meifang et al discloses all of the subject matter discussed above, but for explicitly teaching the method of claim 5, wherein the adjustment to the throughput of the two layers being within a predefined range.(see Fujitsu [0066],  In the case of two streams, an optimum pre-coding matrix is, for example, a matrix of which column vector is a singular vector obtained by singular value decomposition of the channel matrix. In other words, the optimum pre-coding matrix is a pre-coding matrix in which a singular vector having the greatest singular value on the left column. By using a pre-coding matrix in which 6 and « are adjusted so that a column vector having a larger singular value is sequentially disposed from the left column, the base station 10 and the terminal 20 can transmit/receive data with good throughput characteristics even if two streams are changed to one stream).

7. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20170302345)(see IDS) and Song et al (US 20190229791) in view of Jing Meifang et al (WO2014032566) as applied in claim 1 above and further in view of ERICSSON ET AL: "CQI for dual layer beamforming", 3GPP DRAFT; R1-092733 CQ] FOR DUAL LAYER BEAMFORMING FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Los Angeles,
CA, USA; 20090629 - 20090703, 24 June 2009 (2009-06-24),XP050597541)(see IDS)
With regards to claim 8, the combination of Kakishima et al, Song et al and Jing Meifang et al discloses all of the subject matter discussed above, but are not explicit about the method of claim 7, further comprising adjusting at least one of the SINR estimate and rank estimate based on a calculated BF gain. 
However, ERICSSON ET AL discloses on page 1, section 2, “the eNodeeB can attempt to estimate a beam forming gain to compensate the reported CQIs for link and rank adaptation”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakishima et al, Song et al and Jing Meifang et al as taught by ERICSSON ET AL and include adjusting at least one of the SINR estimate and rank estimate based on a calculated BF gain
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kakishima et al , Song et al  and Jing Meifang et al as taught by ERICSSON ET AL and include adjusting at least one of the SINR estimate and rank estimate based on a calculated BF gain with a reasonable expectation of success, thus improving methods (see ERICSSON ET AL, conclusion, page 3)
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 17, 2022